 Case 2:17-cv-06383-JFW-AGR Document 51 Filed 06/02/20 Page 1 of 1 Page ID #:2296



 1
 2
 3
 4                                                             JS-6
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   IK SOO JEON,                           )     NO. CV 17-6383-JFW (AGR)
                                            )
12                        Petitioner,       )
                                            )     JUDGMENT
13       v.                                 )
                                            )
14   MARTIN FRINK, Warden,                  )
                                            )
15                        Respondent.       )
                                            )
16
17            Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20   denied and this action is dismissed with prejudice.
21
22   DATED: June 2, 2020                    __________________________________
                                                      JOHN F. WALTER
23                                                 United States District Judge
24
25
26
27
28
